 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MONRELL D. MURPHY,                                 No. 2:20-cv-1013 TLN CKD P
12                        Petitioner,
13            v.                                         FINDINGS AND RECOMMENDATIONS
14    RALPH DIAZ,
15                        Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. Petitioner challenges prisoner disciplinary proceedings

19   which resulted in the revocation of 120 days of good conduct sentence credit. For the reasons

20   which follow, the court will recommend that the operative amended petition for writ of habeas

21   corpus be denied.

22   I. Legal Standards

23           An application for a writ of habeas corpus by a person in custody under a judgment of a

24   state court can be granted only for violations of the Constitution or laws of the United States. 28

25   U.S.C. § 2254(a). A federal writ of habeas corpus is not available for alleged error in the

26   interpretation or application of state law. See Wilson v. Corcoran, 562 U.S. 1, 5 (2010); Estelle v.

27   McGuire, 502 U.S. 62, 67-68 (1991); Park v. California, 202 F.2d 1146, 1149 (9th Cir. 2000).

28   /////
                                                        1
 1           Title 28 U.S.C. § 2254(d) sets forth the following limitation on the granting of federal

 2   habeas corpus relief:

 3                  An application for a writ of habeas corpus on behalf of a person in
                    custody pursuant to the judgment of a State court shall not be granted
 4                  with respect to any claim that was adjudicated on the merits in State
                    court proceedings unless the adjudication of the claim –
 5
                    (1) resulted in a decision that was contrary to, or involved an
 6                  unreasonable application of, clearly established federal law, as
                    determined by the Supreme Court of the United States;
 7
                    or
 8
                    (2) resulted in a decision that was based on an unreasonable
 9                  determination of the facts in light of the evidence presented in the
                    State court proceeding.
10

11           The “contrary to” and “unreasonable application” clauses of § 2254(d)(1) are different,

12   as the Supreme Court has explained:

13                  A federal habeas court may issue the writ under the “contrary to”
                    clause if the state court applies a rule different from the governing
14                  law set forth in our cases, or if it decides a case differently than we
                    have done on a set of materially indistinguishable facts. The court
15                  may grant relief under the “unreasonable application” clause if the
                    state court correctly identifies the governing legal principle from our
16                  decisions but unreasonably applies it to the facts of the particular
                    case. The focus of the latter inquiry is on whether the state court’s
17                  application of clearly established federal law is objectively
                    unreasonable, and we stressed in Williams [v. Taylor, 529 U.S. 362
18                  (2000)] that an unreasonable application is different from an
                    incorrect one.
19

20   Bell v. Cone, 535 U.S. 685, 694 (2002).

21           “A state court’s determination that a claim lacks merit precludes federal habeas relief so

22   long as ‘fairminded jurists could disagree’ on the correctness of the state court’s decision.”

23   Harrington v. Richter, 562 U.S. 86, 101 (2011) (quoting Yarborough v. Alvarado, 541 U.S. 652,

24   664 (2004)). Accordingly, “[a]s a condition for obtaining habeas corpus from a federal court, a

25   state prisoner must show that the state court’s ruling on the claim being presented in federal court

26   was so lacking in justification that there was an error well understood and comprehended in

27   existing law beyond any possibility for fairminded disagreement.” Richter, 562 U.S. at 103.

28   /////
                                                        2
 1          The petitioner bears “the burden to demonstrate that ‘there was no reasonable basis for the

 2   state court to deny relief.’” Walker v. Martel, 709 F.3d 925, 939 (9th Cir. 2013) (quoting Richter,

 3   562 U.S. at 98).

 4          With respect to prisoner disciplinary proceedings in which good conduct sentence credit is

 5   revoked, inmates are entitled to the following due process protection: (1) written notice of the

 6   charges, no less than twenty-four hours prior to the hearing; (2) a written statement by the

 7   factfinders as to the evidence relied on and reasons for the disciplinary action and (3) a limited

 8   right to call witnesses and present documentary evidence when it would not be unduly hazardous

 9   to institutional safety or correctional goals to allow the defendant to do so. Wolff v. McDonnell,

10   418 U.S. 539, 565-66 (1974). As to the decision to revoke sentence credit itself, the Due Process

11   Clause requires “that there be some evidence to support the findings made in the disciplinary

12   hearing.” Superintendent v. Hill, 472 U.S. 445, 457 (1985).

13   II. Petitioner’s Allegations

14          In his amended petition, petitioner claims that on October 24, 2018, he was charged with

15   possessing alcohol which was allegedly found in his cell. Petitioner claims there were conflicting

16   dates in the disciplinary charges as to when petitioner’s cell was searched and the alcohol

17   discovered. Petitioner claims his cell was not searched on either date. Petitioner asked to be

18   assigned an “investigative employee” so that the employee could gather search logs which could

19   be presented at his hearing, but his request was denied. Petitioner’s request that the reporting

20   officer testify at the hearing was also denied. On November 14, 2018, petitioner was found

21   guilty and assessed a 120-day revocation of sentence credit. 1

22   III. State Court Action

23          Petitioner presented his claims concerning the denial of his request for an “investigative

24   employee” and to call the reporting officer as a witness to the Superior Court of Los Angeles

25   County and the California Supreme Court. The Superior Court of Los Angeles County denied the

26
     1
27     Petitioner also asserts he was denied “fair notice” of the charges against him. However, in his
     amended petition, he fails to point to anything suggesting he was not provided with notice of the
28   charges heard at the hearing more than 24 hours before the hearing.
                                                        3
 1   claims on the merits without any meaningful discussion, ECF No. 19 at 145, and the California

 2   Supreme Court denied the claims without any comment (ECF No. 19 at 150).

 3   IV. Analysis

 4          Under Wolff, petitioner is not entitled to the assistance of an “investigative employee”

 5   during prisoner disciplinary proceedings which result in the revocation of sentence credit, and

 6   petitioner fails to point to anything suggesting deviation from that rule is warranted here.

 7   Petitioner claims he needed the assistance of an “investigative employee” because the

 8   “investigative employee” could have obtained employee logs beneficial to petitioner’s defense.

 9   Petitioner has no right to discovery with respect to prisoner disciplinary proceedings which result

10   in the loss of good time, so his asserted need for an “investigative employee” does not implicate

11   those protections to which he is entitled under the Due Process Clause. The court notes that

12   petitioner was assigned a “staff assistant” for purposes of the disciplinary proceedings at issue

13   (ECF No. 19 at 47) and petitioner fails to indicate why this was not adequate.

14          As for petitioner’s desire to call the reporting officer as a witness, the report issued

15   following the hearing, provided by respondent, indicates petitioner requested no witnesses for his

16   hearing. ECF No. 19 at 48. Petitioner makes no attempt to refute this in his traverse. 2

17   V. Conclusion

18          For all the foregoing reasons, the court will recommend that petitioner’s application for a

19   writ of habeas corpus be denied and this case be closed.

20          Accordingly, IT IS HEREBY RECOMMENDED that:
21          1. Petitioner’s amended petition for a writ of habeas corpus (ECF No. 8) be denied;

22          2. This case is closed; and

23          These findings and recommendations are submitted to the United States District Judge

24   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

25
     2
26     It appears the traverse filed in this action was meant for 1:20-cv-1300 DAD SAB, another
     habeas action being pursued by petitioner, and the traverse filed in that action (ECF No. 21) was
27   meant for this case, but it is not clear. In any respect, petitioner does not challenge the evidence
     presented by respondent that petitioner did not request witnesses at the hearing at issue in this
28   action in either traverse.
                                                          4
 1   after being served with these findings and recommendations, any party may file written

 2   objections with the court and serve a copy on all parties. Such a document should be captioned

 3   “Objections to Magistrate Judge’s Findings and Recommendations.” In his objections petitioner

 4   may address whether a certificate of appealability should issue in the event he files an appeal of

 5   the judgment in this case. See Rule 11, Federal Rules Governing Section 2254 Cases (the district

 6   court must issue or deny a certificate of appealability when it enters a final order adverse to the

 7   applicant). Any response to the objections shall be served and filed within fourteen days after

 8   service of the objections. The parties are advised that failure to file objections within the

 9   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951

10   F.2d 1153 (9th Cir. 1991).

11   Dated: June 28, 2021
                                                       _____________________________________
12
                                                       CAROLYN K. DELANEY
13                                                     UNITED STATES MAGISTRATE JUDGE

14

15

16   1
     murp1013.157
17

18

19

20

21

22

23

24

25

26

27

28
                                                        5
